             Case 6:19-cv-01025 Document 1 Filed 02/05/19 Page 1 of 7




                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF KANSAS

T]NITED STATES OF AMERICA"                           )
                                                     )
                       Plaintiff,                    )
                                                     )
                                                     )    Civil   Case   No. 19- 01025
                                                     )
MISCELLANEOUS COMPUTERAND ')
ELECTRONIC EQUIPMENT,     )
                                                     )
                       Defendants.                   )
                                                     )


                         COMPLAINT FOR FORFEITURE IN REM

        Plaintiff, United States of America, by and through its attomeys, Stephen R. McAllister,

United States Attomey for the District of Kansas, and Annette Gurney, Assistant United States

Attomey, brings this complaint and alleges as follows in accordance with Supplemental Rule G(2)

of the Federal Rules of Civil Procedure:

                                    NATURE OF THE ACTION

        l.     This is an action to forfeit and condemn to the use and benefit ofthe United States

of America the following defendant property:

               A.   NZXT desktop;

               B.   My QNAP Cloud; and,

               C.   LG cellphone

for violations of l8 U.S.C. gg 2252(a)(2) and (a)(a)@).

                                    THE DEFENDANTS IN REM

       2.      The defendant property, which is identified in paragraph one, was seized on March

27, 2018, by the Homeland Security Investigations (HIS) Special Agents from the residence      of
Daryl Miller, located in Shawnee Kansas, in the District of Kansas.
                 Case 6:19-cv-01025 Document 1 Filed 02/05/19 Page 2 of 7




                                    JURISDICTION AND VENUE

          3.       Plaintiff brings this action in rem in its own right to forfeit and condemn the

defendant property. This Court has jurisdiction over an action commenced by the United States

under 28 U.S.C. S1345, and over an action for forfeitue under 28 U.S.C. S 1355.

          4.       This Court has in ren jurisdiction over the defendant property pursuant to 28 U.S.C.

$   1355(b). Upon filing this complaint, the plaintiff requests that the Court issue    an arrest warrant

in rem ptlrsuant lo Supplemental Rule G(3)(b), which the       plaintiffwill   execute upon the property

pusuant to 28 U.S.C. $ 1355(d) and Supplemental Rule G(3)(c).

          5.       Venue is proper in this district pursuant to 28 U.S.C. $ 1355(b)(1), because the acts

or omissions giving rise to the forfeiture occurred in this district and/or pursuant to 28 U.S.C.      $

1395, because the defendant property was found in this district.

                                      BASIS FOR F'ORFEITURE

          6.       The items listed in paragraph 1, above, are subject to forfeiture pursuant to l8

U.S.C. $ 2253 because they were used or intended to commit violations of 18 U.S.C. 6 2252.

                                                 FACTS

         7.        Supplemental Rule G(2)(f) requires this Complaint to state sufficiently detailed

facts to support a reasonable beliefthat the United States will be able to meet its burden ofproof

at   trial.   Such facts and circumstances supporting the seizure and forfeiture of the defendant

property are contained in Exhibit A which is attached hereto and incorporated by reference.

                                        CLAIM FORRELIEF

         WHEREFORE, the plaintiff requests that the Court issue a warrant for the arrest of the

defendant property; that notice of this action be given to all persons who reasonably appear to be
             Case 6:19-cv-01025 Document 1 Filed 02/05/19 Page 3 of 7




potential claimants of interests in the defendant property; that the defendant property be forfeited

and condernned to the United States of America; that the plaintiff be awarded its costs and

disbursements in this action and for such other and further relief as this Court deems proper and

just.

        The United States hereby requests that trial   ofthe above entitled matter be held in the City

ol Wichit4 Kansas.

                                                        Respectfully submitted,

                                                        STEPHEN R. MCALLISTER




                                                        Assistant United States Attomei
                                                        1200 Epic Center. 301 N. Main
                                                        Wichita. Kansas 67202
                                                        (316)269-6481
                                                        KS S.Ct. No.11602
                                                        annette. gumev@usdoi. gov
            Case 6:19-cv-01025 Document 1 Filed 02/05/19 Page 4 of 7




                                       DECLARATION

       l, Rosalinda Estada-Dallis am a Special Agent with Homeland Security Investigations.

I have read the contents ofthe foregoing Complaint for Forfeiture, and the exhibit thereto, and

the statements contained therein are tnre to the best of my knowledge and belief.

       I declare under penalty of perjury that the for€going is true and conect.

       Executed on   thisSA       aay of   february,20lg


                                              Rosalinda Estrada-Dallis
                                              Special Agent
                                              Homeland Security Investigations
              Case 6:19-cv-01025 Document 1 Filed 02/05/19 Page 5 of 7




             AFFIDAVIT IN SUPPORT OF A COMPLAINT FOR FORFEITURE

        I, Rosalinda Estrada-Dallis, a Special Agent ("SA") with Homeland Security

Investigations, being duly swom, depose and state as follows:

        1.     I   have been employed as a Special Agent of the U.S. Department of Homeland

Security, Homeland Security Investigations ("HSI") since December 2006, and am currently

assigned 1o the child exploitation group in   Kanvs City, Missouri. While employed by HSI, I have

investigated federal criminal violations related       to high    technology   or   cybercrime, child

expioitation, and child pomography. I have gained experience through the Criminal Investigator

Training Program and Immigration and Customs Enforcement Special Agent Training at the

Federal Law Enforcement Training Center         in Glynco, Georgia and everyday work relating to

conducting these types of investigations. I have received training in child pomography and child

exploitation, and have had the opportunity to observe and review numerous examples of child

pomography (as defined in l8 U.S.C. g 2256) in all forms of media, including computer media. I

have also participated in training programs for the investigation and enforcement of federal child

pomography laws relating      to the use of       computers and./or electronic devices receiving,

transmitting, and storing child pomography. Moreover,       I   am a federal law enforcement officer

who is engaged in enforcing the criminal laws, including 18 U.S.C. $$ 2251, 2252, and,2252A,

and I am authorized by law to request a search warrant.

       2.      This affidavit is in support ofa complaint for forfeiture for the following

property:

               A. NZXT     desktop;

               B. My QNAP Cloud; and,

               C. LG cellphone.
                 Case 6:19-cv-01025 Document 1 Filed 02/05/19 Page 6 of 7




            3.     The statements in this affrdavit are based on my investigation ofthis matter as

well   as   information conveyed to me by other law enforcement officers, to include other HSI

agents as well as special agents     ofthe United States Intemal Revenue Service, Criminal

Investigation C'IRS-CI). Since this affidavit is being submitted for the limited purpose     of
supporting a complaint for forfeiture, I have not included each and every fact known to me

conceming this investigation.

            4.     During the course ofthe investigation, law enforcement agents accessed a known

website on multiple occasions and conducted an undercover purchase ofa VIP account to the

website. Based on review of that activity, it appears that the website provided each user who

accessed the site a unique    Bitcoin (BTC) address to which the user could send funds for

purchasing account privileges.

            5.    Registered users   ofthe website could browse previews ofvideos available for

download. To download videos from the site, the users were required to use "points" that were

allocated to users. A registered user could eam points from in several ways: (1) uploading

videos depicting the sexual exploitation ofchildren; (2) refening new users to the website; (3)

paying for a "VIP" account.

            6.    Information received from U.S. BTC Exchange provided the BTC account in the

name of Daryl     Miller of Shawnee, Kansas. This information also included personal identifiers

for Miller as well as his bank account information.

        7   .     Between September 28, 2016 and May 8,2017, the Miller's BTC account

engaged in ten transactions with BTC addresses associated with the website described herein.

        8.        Miller's BTC account also engaged in a BTC transaction with another website on

the Dark Web known as SIBERIAN MOUSE, known for containing child pomography.
                 Case 6:19-cv-01025 Document 1 Filed 02/05/19 Page 7 of 7




        9.         Through bank records, investigators connected bank account withdrawals to

Coinbase lhat were consistent with the deposits into the Coinbase account belonging to Miller.

Upon revierv of further bank documents, your affiant noled that Miller's residence was listed on

personal checks and stalements as of approxinlately August 2016.

        10.         Using publicly available search tools, law enlorcement was able to connect the

various IP addresses that were acccssing the Coinbase account, which included including an lP

that controlled by Internet Sen,ice Provider ("lSI"') Sprint Corporation. Although Sprint could

not provide furlher information on the lP address, Sprint did provide information indicating the

phone namber associated       1o   the Coinbase account, was a Sprint phone number and was

registered to a Daryl Miller.

        I   l.      On March 27,2018,I{SI agents, along with the assistance ofthe Shawnee,

Kansas Police      Deparhent served a l'ederal search warrart al the residcnce of Dany Miller.

Recovered during the search were the personal property items listed in paragraph 2.

        \2.         These ilems were examined by HSI Computer Forensic Agents and determined

to contain child pomography or were instrumental in the acquisition of child pomography.

        13.        Based on the tbregoing, I have probable cause to believe that the property

described in paragraph 2 constitute properly used or involved in violations of    f itle   1   8, United

Statcs Code, Sections 2252(a)(2) and (a)(a)@). and are. therefore, forleitable to the United

States Dursuant to    Title 18. United States Code. Section 2253.


                                           Rosalinda Estrada-Dallis
                                           Special Agent
                                           llst

       Su'orn to and Subscribed before me this .r      ]day   of February 2019.
